Citation Nr: 1622371	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for mononucleosis.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to mononucleosis.

4.  Entitlement to service connection for sleep apnea, to include as secondary to mononucleosis.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to mononucleosis, and exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  While the Veteran's representative did not submit a written waiver of agency of original jurisdiction (AOJ) consideration, the Board notes that, at the May 2015 hearing, the Veteran's representative specifically stated that initial RO review of the additional evidence was waived.  Hearing Transcript at 3.  38 C.F.R. § 20.1304(c) (2015).  Moreover, the Board notes that 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013; this provision does not apply to evidence obtained by VA.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act).  Here, the Veteran filed his VA Form 9, Substantive Appeal, in May 2014.  Therefore, the Board may properly consider the newly received evidence.  To the extent, additional VA generated evidence was added to the record after the issuance of the January 2015 supplemental statement of the case after certification of the issues to the Board, the Board finds that this additional evidence was not pertinent (i.e., irrelevant or cumulative and redundant) such that solicitation of a waiver was not necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been received for a claim for headaches has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran has a hearing loss disability for VA purposes.

2. Although there is evidence the Veteran was treated for mononucleosis while on active duty, the preponderance of the competent medical and other probative evidence of record is against a finding he currently has active mononucleosis.

3. The probative evidence of record does not demonstrate that the Veteran has chronic fatigue syndrome.

4.  The probative competent and credible evidence establishes that the Veteran's sleep apnea is not related to service or a service-connected disability.

5. The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam, or was otherwise exposed to herbicides during his period of active service.

6.  The Veteran's currently diagnosed diabetes mellitus cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing entitlement to service connection for mononucleosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in July 2012, advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2012 VCAA letter was sent prior to the rating decision in April 2013.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records and service personnel records submitted by the Veteran were also associated with the record.  

In September 2012, VA provided the Veteran with examinations and obtained a medical opinion addressing whether the Veteran's claims on appeal had its onset during or was caused by active service.  The September 2012 examinations and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  No opinion has been obtained to address the Veteran's most recent theory that he has fatigue and diabetes mellitus due to exposure to "gases and chemicals" because the only nexus evidence of record consists of the Veteran's general conclusory statements asserting such a relationship, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the undersigned specifically noted the issues on appeal, explained the evidence necessary to substantiate the Veteran's claims, clarified the nature of post-service treatment and whether those records were available, and suggested the submission of lay statements.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as diabetes mellitus, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a Statement in Support of Claim received in July 2012, the Veteran asserted that pursuant to his duties, he was exposed to a noisy environment which gave him headaches in-service.  The Veteran also asserted that his wearing headsets working in the communications center also exposed him to noise, which caused his current hearing impairment.

In September 2012 the Veteran underwent a hearing loss and tinnitus examination.  In review of the Veteran's history of noise exposure the examiner noted that the Veteran worked in a noisy communications center without ear plugs, and that the Veteran was surrounded by large machinery which was noisy.  The examiner also noted that the Veteran had no post-service occupational exposure to noise, and that the Veteran only occasionally fired weapons as a security officer and policeman.  The examiner also noted that the Veteran was prescribed eardrops, which he used after he left the military.  The Veteran was unable to comment on what drops he used, or why he was prescribed them.  The examiner also noted that the Veteran had current complaints of bilateral tinnitus.        

According to the audiological test results, the Veteran's pure tone thresholds, in decibels were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
20
35
LEFT
25
20
25
25
35

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 94 in the left ear.  The audiologist noted that the Veteran had normal hearing by VA standards bilaterally, and that the Veteran had never used hearing aids.
 
The audiometric results of the September 2012  examination do not show that the Veteran has a hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  Thus, during the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears. 

The Veteran has not challenged the accuracy of the September 2012  VA examination report nor has he submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes. 

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Mononucleosis & Chronic Fatigue

The Board finds, in essence, that the preponderance of the competent medical and other probative evidence of record is against a finding that the Veteran currently has the claimed disability of mononucleosis.  The Board notes the Veteran's in-service impression of infectious mononucleosis in November 1965, and a clinical record cover sheet which shows a diagnosis of mononucleosis infectious, requiring fourteen days in the hospital/infirmary.  The Veteran stated that he was hospitalized in-service due to his mononucleosis and long twelve hour shifts.  The Veteran asserts that ever since his hospital release he has felt tired and lethargic.  However, subsequent STRs do not contain any complaints, findings, or diagnosis of mononucleosis, or chronic fatigue during the remainder of the Veteran's active military service.  Post-service treatment records also fail to show any complaints, findings, or diagnosis of mononucleosis, or chronic fatigue since service.  

In September 2012, the Veteran was afforded a VA examination to determine if he has a current mononucleosis disability.  After reviewing the record and examining the Veteran, the VA examiner noted that, while the Veteran was diagnosed with mononucleosis in 1965, his mononucleosis was inactive and there were no current symptoms or other residuals attributable to the disease.  The VA examiner specifically reviewed the Veteran's STRs showing that the Veteran had complaints of a sore throat and poor appetite prior to being hospitalized in-service.  The examiner stated that the Veteran's mononucleosis was inactive beginning in 1968.  

In September 2012, the Veteran was afforded a chronic fatigue Disability Benefits Questionnaire (DBQ).  The examiner noted that the Veteran did not have nor ever had a diagnosis of chronic fatigue syndrome.    

While the Veteran and O.P. may believe that the Veteran's mononucleosis is active or that he suffers from chronic fatigue syndrome, they have not provided any sufficiently probative evidence to support that the Veteran suffers from those disabilities.  While the Veteran's symptoms related to mononucleosis, and chronic fatigue, and his complaints of being fatigued are capable of lay observation, mononucleosis and chronic fatigue syndrome are not capable of lay observation and are not simple medical conditions.  See Jandreau, at 1377, n. 4.  Diagnosing active mononucleosis and chronic fatigue syndrome and the determination of an etiology for active mononucleosis and chronic fatigue syndrome are complex medical questions requiring knowledge of infectious diseases and the constellation of symptoms that combine to warrant a diagnosis of chronic fatigue syndrome; they are not capable of lay diagnosis and as such, the Board finds that the Veteran and O.P. are not competent to diagnose active mononucleosis or chronic fatigue syndrome.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The more probative medical evidence of record fails to provide a diagnosis of active mononucleosis, or chronic fatigue syndrome.  Moreover, the Veteran's general lay complaints of fatigue are insufficient to establish a nexus to service because fatigue 
may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. 

The Board notes the Veteran's assertion that his exposure to gas on a mission in 1965 was the cause of his mononucleosis, and current fatigue.  However, without proof of the existence of the disability being claimed at any point prior to or during the pendency of this claim, there can be no valid claim.  See McClain, 21 Vet. App. at 321.  The evidence of record does not contain any competent and credible evidence of mononucleosis and chronic fatigue syndrome and at any point since service or any point pertinent to this claim.  Therefore, the preponderance of the evidence is against the grant of service connection for mononucleosis and chronic fatigue syndrome and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  

Sleep Apnea

The Veteran asserts that his sleep apnea is due to his service, and/or due to the fact that he developed mononucleosis in-service.  The Veteran asserts that since his hospitalization in-service for mononucleosis that he has not been the same since, and that his sleep problems have persisted since that time.  The Veteran argued that even though he was not diagnosed with sleep apnea until the mid-1990's, that his sleep apnea symptoms have existed since service.  The Veteran's wife attested to the fact that the Veteran had sleeping problems since the 1970s.  Hearing Transcript at 11.  Private treatment records show that the Veteran was treated for obstructive sleep apnea.

The condition of obstructive sleep apnea is not a chronic disease under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on chronic symptoms in service and continuous symptoms since service are not applicable to the Veteran's claim for sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In September 2012 the Veteran underwent a sleep apnea DBQ.  The Veteran was diagnosed with obstructive sleep apnea, with a date of diagnosis of 1994.  Thus, the Veteran's private treatment records, combined with the September 2012 VA DBQ show that the Veteran suffers from obstructive sleep apnea, and fulfills the first element of service connection.  As noted above, the Veteran was hospitalized for mononucleosis in-service.  The Veteran's in-service hospitalization fulfills the in-service element for service connection.  However, the evidence of record fails to provide a positive opinion relating the Veteran's sleep apnea to his service.

In review of the Veteran's medical history at the September 2012 sleep apnea DBQ, the examiner noted that the Veteran had alleged that his sleep apnea was caused or aggravated by his mononucleosis.  The examiner noted the in-service history that the Veteran was told by other service members that he snored a lot, and woke up from his sleep jumpy.  The examiner noted that there was no medical evaluation, diagnosis, or treatment of sleep apnea found in the Veteran's in-service medical records.  Post-service, the Veteran noted that his wife told him in the early 1990's that he was snoring a lot, waking up, and jumping around.  The Veteran stated that he was prescribed a CPAP and diagnosed with obstructive sleep apnea in 1994.  The Veteran stated that he used a CPAP type device since 1994.  In review of the Veteran's current symptoms, the Veteran stated that his BiPAP helped a lot, that he usually sleeps from 11:00 PM to 6:00 AM, and that he awakens two to five times a night to urinate.  The Veteran stated that he is able to fall asleep quickly, and that he estimated that he got a total of 6 hours of sleep a night.  The Veteran also stated that he takes a two hour nap in the morning from 9:00 AM to 11:00 AM, and that if he does not have coffee he will nap in the afternoon.  

The examiner noted that continuous medication was not required to control the Veteran's sleep disorder, but that it does require the use of a CPAP machine.  The examiner noted that the Veteran had underwent a sleep study in August 2012.  The examiner concluded that the Veteran's obstructive sleep apnea was not caused by or the result of his military service, nor was the Veteran's mononucleosis a cause or aggravating factor of the Veteran's sleep apnea.  The examiner reasoned that there is no service medical record documentation of diagnosis, or treatment of sleep apnea, and that per the Veteran's self-reported history, his sleep apnea was first diagnosed almost thirty years after military discharge.  The examiner reiterated that there was no current clinical objective evidence of mononucleosis or residual, and that there is no plausible medical rationale for a causal relationship between mononucleosis and sleep apnea.  Thus, the medical evidence of record fails to show a positive relationship between the Veteran's sleep apnea, and his service, including the specific assertion that his mononucleosis is the cause of his sleep apnea.     

While the Veteran may believe that his sleep apnea is related to his active service, he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his sleep apnea does not create the requisite nexus needed for service connection.

While snoring, sleep patterns, and sleep disturbance are capable of lay observation by both the Veteran and his wife, diagnosing obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4.  Diagnosing obstructive sleep apnea is a complex medical question requiring knowledge of the respiratory system, sleep habits, and interpretation of a polysomnograms and related sleep testing; it is not capable of lay diagnosis and as such, the Board finds that the lay evidence is not competent to diagnose obstructive sleep apnea, or provide the requisite nexus opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no persuasive lay evidence establishing a nexus between the Veteran's claimed sleeping problems and service. 

The medical evidence of record fails to provide a positive opinion regarding the Veteran's sleep apnea and service.  Furthermore, the first complaints of documented sleep problems, and diagnosis of sleep apnea are found in the Veteran's 1994 private medical records.  Thus, the Board emphasizes the long gap between discharge and the initial report of symptoms to medical providers (roughly thirty years).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  The medical opinion provided by the September 2012 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation as to why the Veteran's obstructive sleep apnea is not related to his service, or in-service development of mononucleosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner relied on prevailing medical principles, and the specifics of the Veteran's service medical records.  In forming the nexus opinions, the Veteran's lay assertions were considered in the analysis and therefore compliant with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his sleep apnea was caused by his service, or his development of mononucleosis is not sufficient to outweigh the medical examiner's highly probative opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Board recognizes that the Veteran submitted treatise evidence discussing the relationship between the Epstein-Barr virus (known to cause infectious monoculceosis) and "sleep disorders."  The Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314   (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514   (1998).  Here, the article was not accompanied by the medical opinion of a medical professional as it relates to the Veteran's apnea.  In addition, the article does not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the article does not contain the specificity to constitute competent persuasive evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for obstructive sleep apnea, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Diabetes 

The Veteran contends that his diabetes is related to his service, and specifically, that it is due to herbicide exposure.  The Veteran alleges that the same event which caused his mononucleosis also caused his diabetes.  Specifically, the Veteran alleged that he participated in a non-sanctioned operation.  The Veteran reported at his Board hearing that he was a part of a mission that went to an undisclosed location.  The Veteran contended that even though the location of his mission was undisclosed, in his estimation the Veteran went to Africa, leaving from Germany.    The Veteran stated that he was told to check for worms or bugs in his toilet paper after defecating after the mission.  The Veteran stated in an August 2015 statement, that he is aware that his diagnosis was infectious mononucleosis in-service, however that he had doubts if that was the entirety of his diagnosis.  The Veteran stated that he wore protective gas masks on the mission.  The Veteran also stated that as part of his duties in Germany, he was exposed to fumes after destroying classified material, which was soaked in a chemical fluid.  At his Board hearing, the Veteran alleged that he could have been exposed to Agent Orange on this mission.      

No complaint, diagnosis or treatment for diabetes is shown in the service treatment records or in the medical documentation within a year after the Veteran's separation from service.  The first evidence of diabetes is in the 1990's according to the September 2012 VA examination.  The Board notes that diabetes was first shown in the medical records in the mid 1990's nearly 40 years after the Veteran's separation from service.  The diagnosis of diabetes is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  There is no medical evidence or credible lay evidence that the Veteran's diabetes manifested to a compensable degree within one year of his discharge from service, and no credible lay evidence that the Veteran had symptoms of diabetes in service and ever since service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

With respect to presumptive provisions relating to herbicide exposure, regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) .  If a veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

The Veteran does not have the requisite service in the Republic of Vietnam, nor has the Veteran contended that he served in Vietnam.  As such, the Board finds that the Veteran is not entitled to a presumption of service connection due to herbicide exposure for his diabetes mellitus.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, there is no persuasive competent and credible evidence that the Veteran was actually exposed to herbicide agents or Agent Orange while in-service.  While the Veteran has speculated that he was exposed to herbicide agents while on a non-sanctioned mission in Africa, and other potential harmful chemicals while destroying classified evidence, the Veteran alone is not competent to state that he was exposed to herbicide agents.  The Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds.  His lay statements have not been substantiated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Moreover, the record is devoid of any indication that the Veteran was involved in a non-sanctioned mission, until the Veteran was denied his claim for service-connection.  The Veteran made no reference to this mission at his September 2012 VA examinations, and also did not discuss the mission at his February 2013 VA mental disorders DBQ.  Thus, in light of the Veteran's evolving assertions as to his cause of his service-connected diseases, and in-service events, the Board unfortunately cannot find the Veteran's assertions of exposure to herbicides and nonspecific assertions to exposure to gases or chemicals to be probative reliable evidence.  See Caluza v. Brown, 7 Vet. App. 498, 510-511(1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Rather, the Board relies heavily on the VA opinion.  The Board notes that the September 2012 VA examiner concluded that the Veteran's diabetes mellitus is not due to his having infectious mononucleosis in-service in 1965.  The examiner also stated that it was more likely that the Veteran developed his diabetes based on post-service factors which include weight and genetics.  The examiner noted that the onset of the Veteran's diabetes was more than twenty years after his service.  

The only evidence of record relating the Veteran's diabetes mellitus in any way to his military service are the Veteran's own lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his diabetes mellitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board cannot assign any probative weight to the Veteran's assertions that his diabetes is in any way related to his claimed exposure to herbicides or hazardous chemicals in service.

In summary, the record evidence establishes that the Veteran's diabetes manifested many years following separation from service, there is no competent medical evidence suggesting a medical relationship, or nexus, between diabetes and the Veteran's period of service, the Veteran did not have service in the Republic of Vietnam, and there is no credible persuasive evidence that the Veteran was exposed to herbicides in-service.  Accordingly, service connection for diabetes is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for diabetes, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Secondary Service Connection

The Board must address one final argument made by the Veteran.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) and Buckley v. West, 12 Vet. App. 76, 83   (1998).  Throughout the appeal, the Veteran has alleged that his infectious mononucleosis caused or aggravated his chronic fatigue, sleep apnea, and diabetes.  However, as mononucleosis was found to be inactive, and is not service connected, the Veteran's claims for secondary service connection due to mononucleosis must be denied.  As there is no legal basis upon which to award service connection for a disability that is claimed as secondary to a disability that is not service connected, the Veteran's claim for service connection for chronic fatigue syndrome, sleep apnea, and diabetes as due to mononucleosis, must thus be denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for mononucleosis is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


